DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, 9-11, and 13, drawn to a method and an apparatus for processing a packet comprising receiving by the access point, an Internet-of-Things data packet sent by sensors and forwarding the received Internet-of-Things data packet to the access controller, which the received Internet-of-Things data packet is processed based on the sensor identifier, classified in H04W88/08.
II. Claims 5-8, 12, and 14, drawn to a method for processing a packet comprising receiving by the access controller an Internet-of-Things data packet sent by the access point and determining by the access controller the type of sensor based on the sensor identifier; and then processing the received Internet-of-Things data packet based on the sensor type, classified in H04W88/12.
Therefore, subcombination Group I is directed to the operational and/or functional features on the access point side of the claimed invention while subcombination Group II is directed to the operational and/or functional features on the access controller side of the claimed invention.
Therefore, an added burden in their consideration and/or search efforts would result if a Restriction Requirement were not made.

Inventions Group I and Group II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination Group I has separate utility of receiving by the access point an Internet-of-Things data packet sent by sensors and forwarding the received Internet-of-Things data packet to the access controller, which the received Internet-of-Things data packet is processed based on the sensor identifier.  subcombination Group II  has separate utility of receiving by the access controller an Internet-of-Things data packet sent by the access point and determining by the access controller the type of sensor based on the sensor identifier; and then processing the received Internet-of-Things data packet based on the sensor type. Therefore, subcombination Group I is directed to the operational and/or functional features on the access point side of the claimed invention while subcombination Group II is directed to the operational and/or functional features on the access controller side of the claimed invention. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require different field of search (e.g., searching different classes/subclasses of electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA J. GARCIA-CHING whose telephone number is (571)270-7159.  The examiner can normally be reached on Monday - Wednesday (9:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KARINA J GARCIA-CHING/Examiner, Art Unit 2449                                                                                                                                                                                                        

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449